MEMO OPINION
PER CURIAM:
The Clerk of this Court has received a letter from Ronald L. Reece, now confined in a federal medical center for prisoners at Springfield, Missouri, inquiring as to disposition of an application seeking a writ of mandate against the District Court of the Sixteenth Judicial District, Rosebud County, Montana.
This Court did receive a carbon copy of such an application which does not comply with Rule Y of the Rules of this Court, further, such application indicates that the applicant has a counsel of record and in accordance with section 4 of Rule V applications or petitions for extraordinary relief in criminal matters prepared and filed pro se will not be accepted. For these reasons no action by this Court is contemplated upon such application.
*208The Clerk' is directed to forward copy of the Rules of the Supreme Court to the applicant.